750 So.2d 767 (2000)
James POITIER, Petitioner,
v.
Lois SPEARS, Director Dade County Department of Corrections, and The State of Florida, Respondents.
No. 3D00-150.
District Court of Appeal of Florida, Third District.
February 9, 2000.
Bennett H. Brummer, Public Defender, and Lisa Walsh, Assistant Public Defender, for Petitioner.
Robert A. Butterworth, Attorney General, and Thomas C. Mielke, Assistant Attorney General, for respondents.
Before GERSTEN, SHEVIN, and SORONDO, JJ.
PER CURIAM.
The petition for habeas corpus is granted and the petitioner is ordered released from incarceration. Florida Rule of Criminal Procedure 3.830 governs direct criminal contempt proceedings and requires "scrupulous compliance ... because its provisions constitute the essence of due process." Peters v. State, 626 So.2d 1048 (Fla. 4th DCA 1993); see Cook v. State, 636 So.2d 895 (Fla. 3d DCA 1994); Thaxton v. State, 525 So.2d 1009 (Fla. 3d DCA 1988). Here, the trial court did not enter an order adjudicating the defendant in direct criminal contempt and did not follow the mandatory requirements of the rule. Accordingly, the petitioner's conviction on the contempt charge must be reversed. See Jackson v. State, 626 So.2d 1050 (Fla. 3d DCA 1993); Davis v. State, 575 So.2d 288 (Fla. 3d DCA 1991); Jacobs v. State, 327 So.2d 896 (Fla. 3d DCA 1976).
Petition for Writ of Habeas Corpus granted.